PER CURIAM.
D.A.B. appeals an order directing payment of restitution.1 In April of 2018, D.A.B. pleaded no contest to charges of taking a deer at night and unlawfully possessing a firearm and knife. In May, at the time of disposition, an issue arose as to the characterization of a $1,000 payment D.A.B. was ordered to make. No order resolving that issue was entered until February 2014, by which time D.A.B. had turned nineteen years old. As conceded by the State, the juvenile court’s authority to order restitution ends when the child turns nineteen. J.D. v. State, 849 So.2d 458, 460 (Fla. 4th DCA 2003). Accordingly, the order under appeal is quashed.
ORDER QUASHED.
PALMER, COHEN and EDWARDS, JJ., concur.

. That order also terminated D.A.B.’s probation.